Citation Nr: 1629161	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable disability rating for postoperative residuals of a left inguinal hernia repair.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at a May 2015 Travel Board hearing.  The hearing transcript is of record.   In August 2015, the Board reopened service connection for a low back disability and remanded that issue, and the appeal for an increased rating for postoperative residuals of a hernia and a TDIU for additional development.  The requested VA examinations of the back and hernia were obtained, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Lumbar spine symptoms were not both chronic in service and continuous after service separation.  

2.  Arthritis did not manifest within one year after service separation.

3.  A currently diagnosed low back disability is not related to service.

3.  For the entire rating period, postoperative residuals of a left inguinal hernia repair have not been manifested by a recurrent inguinal hernia, readily reducible and well supported by truss or belt. 

4.  The Veteran does not meet the threshold criteria for a TDIU under 38 U.S.C.A. 
§ 4.16 (a) and it is not factually ascertainable that he was unable to secure or follow a substantially gainful or more than marginal occupation due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a compensable rating, in excess of 0 percent, for postoperative residuals of a left inguinal hernia repair, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2051); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2016).

3.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2009 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, and VA and private medical records.  Additionally, the Veteran was afforded an October 2015 VA examinations to address his claimed lumbar spine disability, and May 2009 and October 2015 VA examinations to address service-connected residuals of an inguinal hernia.  The Board finds that the VA examinations and opinions of record are adequate, address the relevant rating criteria, and an October 2015 VA opinion addressing the service connection claim includes adequate rationale based on the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2016).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in May 2015 Board hearing testimony that his currently diagnosed back disability is related to a back injury service when he fell off of a machine while unloading material off of a trailer.  

The Board finds that the Veteran has a currently diagnosed lumbar spine disability, to include degenerative disc disease, degenerative arthritis, disc herniation, and neural foraminal narrowing.  See VA treatment records, October 2015 VA examination, and March 2015 private MRI report.  

The Board finds that the Veteran was treated for low back pain in service, but is also shown to have had significant post-service work-related injuries to the lumbar spine.  Service treatment records show that the Veteran was seen one occasion in July 1983 for low back pain, reported to have been present for one week.  He had no history of recent or previous trauma to the back.  The Veteran was assessed with low back pain syndrome with spasms and was treated with heat and pain medication.  He was directed to do no lifting over five pounds, running at only a moderate pace, and no sport activity for five days and was then returned to duty.  

The Board finds that lumbar spine symptoms were not chronic in service and continuous after service separation.  While the Veteran was treated for low back pain in service, the Board finds that lumbar spine symptoms were not chronic.  Service treatment records appear to be complete in this case and show no further treatment for back pain in service subsequent to the July 1983 visit, despite multiple visits shown for right shoulder pain in 1983, and for a lower abdominal inguinal hernia in 1984.  The Board finds had back pain symptoms continued, the Veteran would have sought treatment for such symptoms just as he continued to seek treatment for his shoulder pain symptoms. 

The Board finds that low back pain symptoms were not continuous post-service, and arthritis was not diagnosed within one year of service separation.  An April 1985 post-service VA examination shows that the Veteran reported that he had one episode of low back pain while in service, with no recurrence.  The lumbosacral spine showed no tenderness, muscle spasm, or loss of motion.  Associated March 1985 x-rays of the lumbar spine were normal.  The Board finds that the contemporaneous evidence of record, identifying no recurrence of back pain symptoms post-service is probative.  

The Board finds that in May 2015 Board hearing testimony, the Veteran did not clearly indicate that back problems were either chronic in service or continuous post-service.  Instead, he indicated, without identifying a specific timeline, that he did not know that his back had been hurt, or how severely he injured his back, and that he took some over the counter medication.  While the Veteran's representative specifically questioned the Veteran as to continuity of symptomatology post-service, the Board finds that the Veteran's answers to those questions were not clear and do not establish continuity of back pain symptoms post-service.  The Board finds that the Veteran is generally credible in his hearing testimony, and he noted a 2008 work-related injury to the lumbar spine.  However, the Veteran failed to identify treatment for a work-related back injury in 1990 and 1991 for which he sought Worker's Compensation.  Thus, while the Board finds that while the Veteran is credible in identifying an in-service injury and some post-service back symptoms, statements made in support of his claim for compensation, are less probative than the other evidence of record on the question of chronicity and continuity of symptomatology.  Moreover, the Board finds that the Veteran is not competent to provide a nexus opinion relating his currently diagnosed low back disability to his in-service back pain as he lacks the medical training and expertise to provide such an opinion, particularly where multiple post-service back injuries are shown by the medical record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Private treatment notes dated in 1990 and 1991 indicate that the Veteran filed a 1990 Workers Compensation claim for an injury to the lumbar spine, though there is conflicting information provided in the medical record with regard to the nature of the injury.  A September 1990 treatment report from Dr. M.K. shows that the Veteran reported that on June 1990, when he was lifting up on a shovel, he developed leg pain, which abated, but he subsequently developed low back pain which "comes and goes."  He was diagnosed with status post lumbar strain with resolved left sciatica.  The Veteran continued to receive treatment for back pain.  January 1991 x-rays showed mild scoliosis, no evidence of herniation or spinal stenosis, and the intervertebral disc spaces were maintained.  In May 1991 the Veteran reported that he went to an urgent care center after he was involved in an on the job motor vehicle accident.  The physician found that since the Veteran was at eleven months post-injury with essentially a negative work-up, that he was at maximum medical improvement with no evidence of perminant impairment.  

Private treatment records show that the Veteran was treated again in August 2000 for low back pain.  X-rays identified a "healthy looking back bone," and there was no evidence of any ruptured discs or deformity.  The Veteran was diagnosed with a soft tissue strain/sprain.  In December 2003, the Veteran was treated for low back pain present for two days, was diagnosed as a lumbar strain, and was referred for a MRI.  The 2003 MRI results are not of record.  

Private treatment records show that the Veteran injured his back in association with a work-related injury in 2008.  In February 2009, the Veteran reported that he had the onset of low back pain in December 2008 at work when he was twisting to get into the driver compartment of a street sweeper and had back pain since then.  A February 2009 MRI of the lumbar spine showed a minimally protruding disc at L5-S1.  

VA treatment records dated in 2010 identify a diagnosis of intervertebral disc disorder with myelopathy, lumbar region, with right sciatic pain, and L5-S1 disc herniation.  A March 2013 private MRI showed degenerative arthritis changes of the lumbar spine.  Current VA treatment records identify a diagnosis of multilevel degenerative disc disease and facet joint arthropathy with disc bulge and central stenosis in the lumbar spine.  

The weight of the evidence shows that a currently diagnosed lumbar spine disability is not related to service.  While the record shows that the Veteran received treatment for back pain at various times post-service, this treatment appears to have been in relation to work-related injuries in 1990 and a lumbar strain in 2000.  The record indicates that the Veteran was treated for chronic back pain beginning in 2008, subsequent to another work-related injury, with evidence of a herniated disc, and a 2013 MRI showed degenerative arthritis in the lumbar spine. 

During an October 2015 VA examination, the Veteran described an in-service injury to the lumbar spine when he fell off of a loader, and with heavy lifting.  He reported that he had back pain intermittently post-service but did not seek treatment.  He reported that he reinjured his back at work in 2008, was treated through Workers Compensation, but eventually lost his job because light duty tasks were not available at his place of employment.  The claims file was reviewed, to include service treatment records, a March 1985 VA examination report, private medical records, and the Veteran's hearing transcript.  The VA examiner opined that the Veteran's claimed low back disability was less likely than not incurred in or caused by an in-service injury or event.  The VA examiner reasoned, based on the cited evidence, that there was no evidence of arthritis for 16 years after separation, and that current treatment records make no mention of chronic back pain related to service, but instead, relate back pain to a 2008 on the job injury.  The VA examiner stated, therefore, that it was not possible to relate his current back condition to an incident of back pain with spasm documented once in 1983.  The VA examiner further reasoned that back spasms did not cause disc disease or arthritis noted on an MRI in February 2009.

The Board finds that the October 2015 VA opinion is probative, and the VA examiner provided an adequate rationale for his opinion based on the Veteran's history of injury, the lack of a diagnosis of arthritis shown for many years post-service, evidence showing that current back pain was referable to work-related injury in 2008, and the VA examiner's own medical expertise.  

The Board finds that, aside from the Veteran's own lay assertions, the evidence of record does not otherwise tend to relate a currently diagnosed lumbar spine disability to service.  For these reasons the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a low back disability.  Because the preponderance of the evidence is against the appeal for service connection for a low back disability the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that the severity of the Veteran's service-connected hernia residuals has not changed over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's postoperative residuals of a left inguinal hernia repair are assigned a noncompensable disability rating under Diagnostic Code 7338, inguinal hernia.  38 C.F.R. § 4.114 (2016).  Under Diagnostic Code 7338, a noncompensable rating is warranted when it is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted when the hernia is postoperatively recurrent, readily reducible and well-supported by a truss or belt.  Id.

The weight of the evidence shows that the Veteran's postoperative left inguinal hernia is not recurrent, readily reducible and well supported by a truss or belt.
During a May 2009 VA examination, the Veteran reported pain in the left lower quadrant that was intermittent.  He had a history of hernia repair in service using mesh, and current symptoms consisted of pain in the area of the repair.  A physical examination shows that no hernia was present, and the Veteran had mild tenderness over the area of the repair scar.  The Veteran was not employed at the time of examination, reportedly due to back pain.  His hernia resulted in functional limitations to include mild limitations in performing chores, exercise, and recreational activities, and moderate limitations in performing sports.

In a June 2010 statement, the Veteran reported that his left inguinal hernia had worsened, that he had constant pain in the left lower quadrant, that he had a deep scar, and that he had to wear a belt to hold the hernia in place.  However, at a May 2015 hearing, while the Veteran testified that he believed his groin was misshapen in one area, he reported that he did not wear a support belt.  VA and private treatment records do not identify any current treatment for the Veteran's service-connected hernia disability, and do not show that he was prescribed a truss or belt for support of a hernia at any time.  Because the Veteran has provided inconsistent statements with regard to the need for a truss or belt to support his postoperative inguinal hernia, and because his statements are inconsistent with findings from VA examinations which show no hernia recurrence, the Board finds that he is not credible in reporting the use of a truss or belt for support of a recurrent hernia and finds that the statements made for compensation purposes are of little probative value.     

During an October 2015 VA examination, the Veteran reported having left groin pain, but no recurrence of a hernia.  He had a history of tension-free hernia repair using mesh in 1983.  On examination, no hernia was detected, and there was no indication for the use of a supporting belt.  The VA examiner opined that the Veteran's hernia condition did not impact his ability to work.  In a January 2016 supplemental opinion, the VA examiner reiterated that the Veteran had a hernia repair in 1983 with no recurrence.  

May 2009 and October 2015 VA examinations show that there has been no recurrence of a postoperative inguinal hernia, nor has any recurrence been identified in current VA or private treatment records.  Because recurrence of a postoperative left inguinal hernia is not indicated at any time during the appeal period, the Board finds that a compensable rating is not warranted under Diagnostic Code 7338.  See 38 C.F.R. § 4.114 (2016).  

The Board finds that pain in the area of the hernia and scar is adequately addressed by the Veteran's separate 10 percent rating under Diagnostic Code 7804 based on a painful, surgical scar.  That rating is no longer on appeal before the Board, and a reported groin rash was referred to the AOJ for initial consideration in an August 2015 Board decision and remand.  Because the preponderance of the evidence is against the appeal for an increased rating for postoperative residuals of a left inguinal hernia, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's hernia disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for a postoperative inguinal hernia based on recurrence of such disability, which is not shown in this case.  The rating criteria also allows for separate ratings, and the Veteran is already in receipt of a separate rating for his painful, surgical scar.  The Veteran's hernia disability is characterized by pain in the region of the hernia repair, with no evidence of recurrence.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria and higher ratings are available.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected hernia disability, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran, to include pain, are contemplated by the schedular criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2016).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016).

The Veteran is currently service-connected for a painful scar, residual of a postoperative left inguinal hernia, rated as 10 percent disabling, and residuals of a postoperative left inguinal hernia, rated as 0 percent disabling.  He has no other service-connected disabilities.  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted under section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).

The Board finds that referral for to the Director of Compensation Services for consideration of a TDIU under section 4.16(b) is not warranted.  The Veteran reported, in a February 2009 claim that he could not work, but in May 2015 Board hearing testimony, indicated that he could not work due to his claimed back disability.  He testified he stopped working in December 2008, the date of a work-related back injury.  He testified that he was unable to work due to his back, and other issues, including a knee injury.  The record shows that the Veteran injured his back at work in December 2008 and had been treated for chronic back pain since that time.  A March 2009 letter from the Veteran's employer shows that the Veteran was terminated because he had been absent or otherwise unable to perform his job duties as a Public Works Maintenance Technician, and prior to that time, his position had been held open under the Family Medical Leave Act.

In this case, evidence of record does not show that the Veteran is unemployable due to service-connected residuals of a postoperative inguinal hernia repair and scar.  Instead, the record shows that he is unemployable, primarily, due to a nonservice-connected back disability.  An October 2016 VA examiner opined that the Veteran's hernia condition did not impact his ability to work, and in a January 2016 supplemental opinion, the VA examiner opined that the inguinal hernia and scar would not impact the Veteran's ability to work in an occupational environment as he had a hernia repair in 1983 with no recurrence.  The VA examiner also opined that the service-connected painful scar would not impact his ability to work.  Instead, the VA examiner opined that the Veteran's was unemployable, given his work history and level of education, due to his nonservice-connected disabilities to include morbid obesity, back condition, osteoarthritis in multiple sites, and carpal tunnel syndrome. 

The evidence does not indicate significant occupational impairment due to service-connected residuals of a postoperative inguinal hernia repair and scar, and does not reflect an unusual or exceptional disability picture due to the service-connected disabilities to warrant referral for consideration under 38 C.F.R. § 4.16(b).  There is nothing in the record to show that the Veteran's service-connected disabilities alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back is denied.

Entitlement to a compensable rating for postoperative residuals of a left inguinal hernia repair is denied.  

Entitlement to a TDIU is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


